internal_revenue_service department of the treasury number release date index number washington dc person to contact susan m lennon telephone number refer reply to dc acc tege eb ec-plr-120592-00 date date company plan this letter is in reply to your letter dated date on behalf of the company the company has requested a ruling on the federal_income_tax consequences under sec_451 and sec_404 of the internal_revenue_code with respect to the plan the company has established the plan a nonqualified_deferred_compensation_plan to provide retirement benefits to key management personnel in order to provide employees with an incentive to remain with the company and to perform to the best of their abilities the individual participants will be selected by the compensation committee of its board_of directors the committee the committee may also remove a participant from the plan with or without cause the basic_benefit under the plan is a monthly payment for life starting when a participant becomes eligible for payment of benefits after termination of employment the benefit is equal to a stated percent based on the participant’s years_of_service under the plan of the participant’s final average pay as defined under the plan less the participant’s primary social_security_benefit as defined under the plan the plan also provides for a survivorship benefit payable as a contingent annuity to a participant’s spouse following the death of the participant no other_benefits are payable following the participant’s death a participant’s right to payments under the plan vests upon such participant’s attainment of either a age sec_62 with at least years of credited service or b age plr-120592-00 with at least years of credited service the benefit for a participant who starts benefits before age but after age is reduced based on actuarial equivalent factors described in the plan the plan provides for accelerated vesting in the event of a change_of control of the company in general if a vested_participant is removed from participation in the plan then the participant’s accrued_benefit shall be frozen as of the removal date and payment shall commence at retirement if the participant does not meet the requirements for vesting as of the removal date no benefit is preserved in connection with the participant’s prior participation in the plan the plan further provides that a participant will forfeit all benefits both vested and unvested upon a finding of misconduct or competition with the company both as defined in the plan the plan provides that benefits shall be paid from the general assets of the company except for the power to select a payment option with a spouse as a contingent beneficiary no interest of a participant or spouse or representative of a participant may be directly or indirectly transferred encumbered seized by legal process or in any other way subjected to the claims of creditors of that party participants rights under the plan shall be only as general creditors of the company the company may but is not required to set_aside funds in advance for payment of benefits under the plan sec_451 of the internal_revenue_code and sec_1_451-1 of the income_tax regulations provide that an item_of_gross_income is includible in gross_income in the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amount might otherwise be deductible pursuant to sec_404 and sec_1_404_a_-12 of the regulations and provided that they otherwise meet the requirements for deductibility amounts of contributions or compensation deferred under a non-qualified plan or arrangement are deductible in the taxable_year in which they are paid or made available whichever is earlier plr-120592-00 provided that the plan is unfunded for purposes of title of the employee_retirement_income_security_act_of_1974 erisa and based on the information submitted and representations made we conclude that under the economic benefit and constructive receipt doctrines of sec_61 and sec_451 of the code benefits payable under the plan to a participant shall not result in taxable_income for the participant or the participant’s beneficiaries under the cash_receipts_and_disbursements_method of accounting until the taxable_year in which the benefits are actually paid or otherwise made available the company is entitled to a deduction pursuant to sec_404 and sec_404 of the code for the amounts paid or made available under the plan in the taxable_year in which such amounts are includible in the gross_income of the participant or his beneficiary provided such amounts otherwise meet the requirements for deductibility under sec_162 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely charles t deliee chief dc acc tege eb ec office of the associate chief_counsel tax exempt and government entities copy for purposes
